THIRD DIVISION
                           MCFADDEN, C. J.,
                       DOYLE, P. J., and HODGES, J.

                  NOTICE: Motions for reconsideration must be
                  physically received in our clerk’s office within ten
                  days of the date of decision to be deemed timely filed.
                             https://www.gaappeals.us/rules

                  DEADLINES ARE NO LONGER TOLLED IN THIS
                  COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                  THE TIMES SET BY OUR COURT RULES.


                                                                  January 15, 2021



In the Court of Appeals of Georgia
 A20A1903. IN RE SPIX.                                                      McF-068

      MCFADDEN, Chief Judge.

      This appeal challenges an order of contempt entered against an attorney.

Because the trial court’s summary contempt proceeding violated due process, we

vacate the contempt order and remand the case for further proceedings.

      1. Facts and procedural posture.

      On January 24, 2020, attorney Mark Spix appeared in the Bibb County

Superior Court for a hearing regarding a possible settlement in a case in which he

represented various defendants. After hearing arguments of counsel regarding the

settlement, the judge announced that he also wanted to discuss the lack of

professionalism in an exchange of emails between the attorneys. At the conclusion

of that discussion, the judge announced that he was holding Spix in contempt and
fining him $300. The judge subsequently entered a written order holding Spix in

contempt and imposing a $300 fine for disregarding the court’s commands by

“sending emails to opposing counsel that are unprofessional and lack civility.” Spix

appeals from that order.

      2. Summary contempt proceeding.

      Spix contends that the trial court’s summary contempt proceeding violated due

process. We agree.

             The procedures that a trial court must follow to hold a person in
      contempt depend upon whether the acts alleged to constitute the
      contempt are committed in the court’s presence (direct contempt) or are
      committed out of the court’s presence (indirect contempt). If the
      contempt is direct, a trial court has the power, after affording the
      contemnor an opportunity to speak in his or her own behalf, to announce
      punishment summarily and without further notice or hearing. This
      summary power is authorized where contumacious conduct threatens a
      court’s immediate ability to conduct its proceedings, such as where a
      witness refuses to testify, or a party disrupts the court. Direct contempts
      in the presence of the court traditionally have been subject to summary
      adjudication, to maintain order in the courtroom and the integrity of the
      trial process in the face of an actual obstruction of justice. In direct
      contempt proceedings, in light of the court’s substantial interest in
      rapidly coercing compliance and restoring order, and because the
      contempt’s occurrence before the court reduces the need for extensive
      factfinding and the likelihood of an erroneous deprivation, summary
      proceedings have been tolerated.
             As for determining whether an alleged contumacious act was
      committed in the presence of the court for the purpose of imposing
      summary punishment, the Supreme Court has stressed the importance of

                                          2
      confining summary contempt orders to misconduct occurring in court.
      Where misconduct occurs in open court, the affront to the court’s
      dignity is more widely observed, justifying summary vindication. In this
      regard, although OCGA § 15-1-4 (a) (1) provides that a court may
      impose summary punishment for alleged contemptuous conduct
      committed so near to the presence of the court as to obstruct the
      administration of justice, the Court of Appeals of Georgia has properly
      held that this statement must yield to the fundamental constitutional
      right to due process of law. Thus, typically, an alleged contumacious act
      may only be said to have occurred in the presence of the court,
      warranting summary contempt proceedings, if the act was committed in
      open court.
             On the other hand, where the alleged contumacious acts are
      committed outside the court’s presence, the considerations justifying
      expedited procedures do not pertain. Thus, summary adjudication of
      indirect contempts is prohibited, and due process requires that a person
      who is tried for indirect criminal contempt is entitled to more normal
      adversary procedures. Among other things, he or she must be advised of
      charges, have a reasonable opportunity to respond to them, and be
      permitted the assistance of counsel and the right to call witnesses.

Ramirez v. State, 279 Ga. 13, 14-15 (2) (608 SE2d 645) (2005) (citations, punctuation

and footnote omitted).

      Here there was no contumacious conduct by Spix in open court that threatened

the court’s immediate ability to conduct its proceedings. Rather, the alleged

misconduct involved emails that Spix sent to opposing counsel outside of any court

hearing. “Because the attorney[‘s] alleged acts did not occur in open court, this is not

a case in which summary contempt proceedings were appropriate[.]” In re Adams,


                                           3
345 Ga. App. 484, 487 (2) (841 SE2d 143) (2020). Rather, summary adjudication of

the alleged indirect contempt was prohibited and due process required the court to

follow more normal adversary procedures, including that Spix “be advised of charges,

have a reasonable opportunity to respond to them, and be permitted the assistance of

counsel and the right to call witnesses.” Moton v. State, 332 Ga. App. 300, 302 (772

SE2d 393) (2015) (citation and punctuation omitted). Accord Ramirez, supra at 15

(2). As none of those due process rights were afforded to Spix, the contempt order

must be vacated and the case remanded with direction that the trial court follow such

normal adversary procedures. See Hillman v. Aldi, Inc., 349 Ga. App. 432, 445-446

(5) (825 SE2d 870) (2019) (vacating contempt order against attorney and remanding

case with direction).

      3. Remaining enumerations.

      Given our holding above, we do not address the additional claims concerning

recusal of the trial judge and sufficiency of the evidence. Recusal is a matter that on

remand can be decided by the trial court in the first instance. And we are unable to

properly review the sufficiency of the evidence based on the record before us. Spix

notes in his brief that emails were discussed at the contempt hearing, but the actual

emails were not admitted into evidence or otherwise entered into the record; and it is

                                          4
unclear from the trial court’s order precisely which trial court commands were

allegedly violated.

      Judgment vacated and case remanded with direction. Doyle, P. J., and Hodges,

J., concur.




                                        5